MEMORANDUM *
Three witnesses identified petitioner as a participant in the victim’s robbery-murder. One of these witnesses further testified that petitioner ordered his accomplice to “bust on” the victim, at which point the accomplice fatally shot the victim. We need not decide whether the admission of petitioner’s confession was erroneous, because in light of the witnesses’ testimony, the confession did not have a “substantial and injurious effect or influence in determining the jury’s verdict.” Brecht v. Abrahamson, 507 U.S. 619, 623, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993). Any error was therefore harmless.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.